UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08002 KOREA EQUITY FUND, INC. Two World Financial Center, Building B New York, NY 10281 Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, NY 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: October 31, 2013 Date of reporting period: April 30, 2013 KOREA EQUITY FUND, INC. June 20, 2013 To Our Shareholders: We present the Semi-Annual Report of Korea Equity Fund, Inc. (the “Fund”) for the six months ended April 30, 2013. The Net Asset Value per share (“NAV”) of the Fund decreased by 0.5% and the closing market price of the Fund (on the New York Stock Exchange) increased by 0.7% for the six months ended April 30, 2013, after giving effect for the reinvestment of income dividends and long-term capital gain distributions. The closing market price of the Fund on April 30, 2013 was $8.70, representing a discount of 9.1% to the NAV of $9.57. The net assets of the Fund totaled $93,265,715 on April 30, 2013. The Korea Composite Stock Price Index (“KOSPI”) increased from 1,912.06 to 1,963.95 or 2.7%, in local currency terms, during the six months ended April 30, 2013. Including the South Korean Won (“Won”) depreciation of 1.0% during the six months ended April 30, 2013, this represented a total increase of 1.7% in United States (“U.S.”) dollar terms. The Fund’s NAV underperformed the KOSPI, in U.S. dollar terms, by 2.2 percentage points during the six months ended April 30, 2013. For the quarter ended April 30, 2013, the KOSPI increased from 1,961.94 to 1,963.95, or 0.1% in local currency terms. Including the Won depreciation of 1.2% for the quarter, this represented a total decrease of 1.1% in U.S. dollar terms. The NAV of the Fund decreased by 1.2% and underperformed the KOSPI, in U.S. dollar terms, by 0.1%. The Fund’s share price decreased by 2.4% during the quarter. South Korean Economy The Bank of Korea reduced its growth forecast for South Korea’s gross domestic product (“GDP”) from 3.2% in October 2012 to 2.6% in April 2013. Real GDP recorded a growth rate of 1.5% year-over-year (“yoy”) in the first quarter of 2013. Real GDP increased by 0.9% quarter-over-quarter (“qoq”) in the first quarter of 2013 in comparison to 0.3% qoq in the fourth quarter of 2012. The minor growth of GDP was mainly attributed to increases in mining and quarrying of 5.6%, construction of 3.7%, and health and social work of 3.4%. In April 2013, Korean export growth was relatively flat, recording an increase of 0.4% yoy. Demand from developed countries slightly turned positive with an increase in exports to the U.S. of 4.5% yoy and Europe of 11.0% yoy. Exports to Southeast Asia showed a stable growth of 12.9% yoy and those to China also increased by 16.8%. Exports of Information Technology (“IT”) rose 17.2% yoy, while petroleum products, automobile and steel exports declined 2.2%, 2.1% and 13.2% yoy, respectively. Consumer Price Index (“CPI”) headline inflation decreased from 2.1% in October 2012 to 1.2% in April 2013. The decrease was mainly attributed to a decline in transportation costs. During the review period, the Monetary Policy Committee of the Bank of Korea maintained its policy rate at 2.75%. Consumer confidence enhanced from 100 in November 2012 to 102 in April 2013. The jobless rate remained stable at 3.1% in April 2013. South Korean Stock Market During the period under review, the KOSPI increased from 1,912.06 to 1,963.95. Consumer Electronics sector stocks, such as Samsung Electronics Co., Ltd., continued to outperform due to positive earnings generated from solid smart phone sales. SK Hynix Inc also performed well due to the recovery of the memory industry. The Food and Beverage sector continued to outperform from stable earnings growth along with margin improvement. Hotel and Casino sector stocks, such as Paradise Co., Ltd. and Grand Korea Leisure Co., Ltd. also performed well from solid growth of inbound visitors from China. The Telecommunication sector experienced gains from improved earnings expectations driven by stable average revenue per user growth from the expansion of the LTE network. On the other hand, Transportation equipment stocks underperformed given concerns regarding the slowdown of shipment growth due to currency appreciation and labor union-related issues. Chemicals and iron/steel stocks also lagged behind the market as weak demand in China has continued amid ongoing macroeconomic uncertainty. The Construction and Machinery sectors also underperformed due to weakening profitability and uncertain orders momentum. Shipping stocks were weak due to the slowdown of earnings momentum and an unfavorable financial structure. Portfolio Management Activity The Fund added Shinhan Financial Group Co., Ltd. since the company’s asset quality control will allow it to differentiate itself from its peers amid an uncertain macroeconomic environment. The Fund added Woongjin Coway Co., Ltd. given its strong profit growth due to the elimination of loss-making operations after the change of controlling shareholder. The Fund added Hankook Tire Worldwide Co. Ltd. since the company is expected to improve profitability by stabilizing raw material costs. The Fund increased its position in NCsoft Corporation as it expects new game launches in China to lead to stable earnings growth going forward. The Fund increased its position in SK Hynix Inc as the Fund believes the company will benefit from the recovery of the memory industry. The Fund increased its position in Samsung Engineering Co., Ltd. since the company’s strong market position and stable balance remains intact despite share prices reflecting negatives. The Fund also increased its position in GS Retail Company Ltd. since the company has secured a strong position in the convenience store market, which has maintained steady growth in the domestic retail sector. The Fund trimmed down its position in Samsung Electronics Co., Ltd and Paradise Co., Ltd. in order to take profits considering the stocks’ outperformance during the period under review. The Fund disposed of its position in Hyundai Motor Company as the Fund believes currency appreciation and slowdown of shipments will negatively affect the company’s earnings. The Fund disposed of its position in KB Financial Group Inc as the Fund believes there are no specific catalysts after its failed attempt to ac- quire an insurance company. The Fund decreased its position in Daewoo Shipbuilding & Marine Engineering Co., Ltd. as the stock rallied during the review period and the valuation has reached a high level reflecting new order momentum and earnings expectations. The Fund also disposed of KT&G Corporation since the earnings recovery in the ginseng business failed to meet expectations. The Fund participated in a placement offering for Youngone Corporation. The Fund expects the company to achieve stable earnings growth going forward given its diversified customer base and reliable quality cost control at its overseas factories. Investment Strategy With the global economy steadily recovering, led by the U.S. and emerging economies, the outlook for the Asia Pacific equity markets remains broadly positive. Risk asset prices are finding support from the sustained aggressive monetary easing policies from most developed world Central Banks despite volatile equity markets. Most regional markets are likely to maintain their upward trajectory given abundant and cheap liquidity and increased earnings per share forecasts in an environment where valuations are still reasonable. However, the Fund maintains a cautious view of the Korean equity market in the near term. From a long-term perspective, the Fund expects Korean companies to uphold steady growth due to the strong competitiveness in the global market. However, weak corporate earnings in the first quarter of 2013, lingering geopolitical tensions, and the dramatic change in the Korean Won exchange rate against the U.S. Dollar and Japanese Yen could hurt near-term profits for Korean exporters. Amid an uncertain environment, the Fund still favors technology stocks given their stable earnings and strong market position. The Fund also maintains a positive view on automobile part stocks due to stable top-line growth along with earnings recovery amid unfavorable currency environment. The Fund still favors hotel and casino stocks as an increasing number of Chinese visitors would lead to solid earnings momentum in the mid-term. Meanwhile, the Fund continues to maintain an underweight position in the petrochemical sector and steel sector due to weak demand. The Fund remains bearish on domestic retailers, given weak consumer sentiment. The Fund will continue to maintain an over-weight position in the electrical and electronic appliance sector as it continues to outperform and remains highly competitive in the global market. The Fund upholds its positive view of Samsung Electronics Co., Ltd. due to its strong market position and solid earnings in the smartphone business. The Fund also expects strong prices in the memory industry to improve the earnings growth of SK Hynix Inc. The Fund is positive about online game companies due to their stable earnings growth as a result of their solid pipeline of new games. Meanwhile, the Fund is cautious about display and electronic component manufacturers due to concerns about their profitability outlook. The Fund has a neutral outlook for the financial sector due to the uncertain macroeconomic conditions and possible regulatory pressure. The Fund will uphold its current position in selective banking stocks as they could benefit from a turnaround in the domestic economy caused by the new government’s fiscal stimulus package. The Fund is cautious of Korean automobile original equipment manufacturers (“OEM”) as the Korean Won appreciation and the slowdown in shipment growth could have a negative impact on their earnings momentum. However, the Fund will consider purchasing selective automobile OEM stocks once they show signs of recovery amid the uncertain macro environment. Meanwhile, the Fund still favors automobile part manufacturers such as Hyundai Mobis given its stable revenue growth, possible margin improvements, and attractive valuations. The Fund maintains an underweight position in the chemical sector and steel/iron sector due to weak demand. The Fund is also cautious about industrial sectors, such as construction and shipbuilding, due to concerns of a slowdown of new orders and margin squeezing. The Fund acknowledges that the uncertain global economy and increasing competition might cause this trend to continue for the time being. However, the Fund believes Korean companies have maintained good track records and attractive valuations. Hence, the Fund will continue to retain positions in companies which maintain their high competitiveness and strong market position in the global market. We appreciate your continuing support of your Fund. Sincerely, /s/ Masashi Terachi Masashi Terachi President DISCLOSURES Sources: Nomura Asset Management U.S.A. Inc. and Bloomberg L.P. Past performance is not indicative of future results. The NAV price is adjusted for reinvestment of income dividends and capital gain distributions. The New York Stock Exchange’s closing market price is adjusted for reinvestment of income dividends and capital gain distributions. The Fund’s performance does not reflect sales commissions. This material contains the current opinions of the Fund’s manager, which are subject to change without notice. It should not be considered investment advice. Statements concerning financial market trends are based on current market conditions, which will fluctuate. There is no guarantee that these investment strategies will work under all market conditions, and each investor should evaluate their ability to invest for the long term. Comparisons between changes in the Fund’s net asset value or market price per share and changes in the Fund’s benchmark should be considered in light of the Fund’s investment policy and objective, the characteristics and quality of the Fund’s investments, the size of the Fund, and variations in the South Korean Won/U.S. Dollar exchange rate. This report is for informational purposes only. Investment products offered are not FDIC insured, may lose value, and are not bank guaranteed. Indices are unmanaged. You cannot invest directly into an index. CHOR WENG TAN The Directors of Korea Equity Fund, Inc. want to express our appreciation and gratitude to Dr. Chor Weng Tan for his exemplary service and leadership during his long tenure as an Independent Director of Korea Equity Fund, Inc. He resigned as of June 30, 2013. We wish him all the best. SHAREHOLDERS ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s registrar, Computershare Trust Company, N.A., at (800) 426-5523 for information concerning their accounts. PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the website of the Securities and Exchange Commission (“SEC”) at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the SEC’s web site at http://www.sec.gov. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files a schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. FUND CERTIFICATION In September 2012, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section 303A.12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the SEC’s web site at http://www.sec.gov. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. We invite you to view the Internet website. KOREA EQUITY FUND, INC. FUND HIGHLIGHTS—APRIL 30, 2013 (Unaudited) KEY STATISTICS Net Assets Net Asset Value per Closing NYSE Market Price Percentage Decrease in Net Asset Value per Share*† (0.5%) Percentage Increase in NYSE Market Price*† 0.7% MARKET INDEX Percentage Increase in Market Index* SOUTH KOREAN WON U.S.$ Korea Composite Stock Price Index* 2.7% 1.7% *From November 1, 2012 through April 30, 2013 †Reflects the percentage change in share price adjusted for reinvestment of income dividends and long term distributions ASSET ALLOCATION South Korean Equity Securities 96.6% Foreign Currency 3.5% Liabilities Less Other Assets, Net (0.1%) Net Assets 100.0% INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Consumer Electronics Wholesale Miscellaneous Manufacturing Information and Software Automotive Equipment and Parts Banking and Financial Services Services Chemicals and Pharmaceuticals Insurance Transportation TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Issuer Market Value % of Net Assets Samsung Electronics Co., Ltd. $ Hyundai Mobis SK Hynix Inc. NCsoft Corporation Dongbu Insurance Co., Ltd. Korea Zinc Co., Ltd. Youngone Corporation Samsung Engineering Co., Ltd. CJ CheilJedang Corporation Shinhan Financial Group Co., Ltd. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS APRIL 30, 2013 (Unaudited) Shares Cost Market Value % of Net Assets KOREAN EQUITY SECURITIES Automotive Equipment and Parts Hankook Tire Worldwide Co., Ltd. $ $ Manufactures tires Hyundai Mobis Automotive service components Total Automotive Equipment and Parts Banking and Financial Services Samsung Card Co., Ltd. Credit card services Shinhan Financial Group Co., Ltd. Consumer and commercial-related financial services Total Banking and Financial Services Chemicals and Pharmaceuticals Green Cross Corporation Manufactures household medical drugs Samsung Fine Chemicals Co., Ltd Manufactures and sells fine chemical products Total Chemicals and Pharmaceuticals Consumer Electronics Samsung Electronics Co., Ltd. Consumer electronics, computers, and telecommunications SK Hynix Inc. Semiconductors Total Consumer Electronics Information and Software NCsoft Corporation Online gaming Total Information and software See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS (Continued) APRIL 30, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Insurance Dongbu Insurance Co., Ltd. $ $ Non-life insurance Samsung Fire & Marine Insurance Co., Ltd. Non-life insurance Samsung Life Insurance Co., Ltd. Life insurance Total Insurance Miscellaneous Manufacturing Baiksan Co., Ltd. Development, manufacturing, and sale of artificial leather CJ CheilJedang Corporation Food and life science business Dongsung Finetec Corporation† Superconducting materials Genic Co., Ltd. Health and beauty products Huvis Corporation Textile products and services Korea Zinc Co., Ltd. Non-ferrous metals Lock&Lock Co., Ltd. Plastic food storage Samsung SDI Co., Ltd. Manufactures and sells batteries Sung Kwang Bend Co., Ltd. Piping materials Woongjin Coway Co., Ltd. Water purifiers and home appliances Youngone Corporation Outdoor sportswear and shoes Total Miscellaneous Manufacturing See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS (Continued) APRIL 30, 2013 (Unaudited) Shares Cost Market Value % of Net Assets Services Cheil Worldwide Inc.† $ $ Marketing communications CJ CGV Co., Ltd. Movie theaters Grand Korea Leisure Co., Ltd. Casino hotels iMarketKorea Inc. Maintenance, repair, and operations procurement services Kangwon Land Corp. Casinos and leisure business Kolao Holdings Retails cars and provides repairs and maintenance Paradise Co., Ltd. Casinos, spas, and hotels Samsung Engineering Co., Ltd. Engineering and construction Total Services Transportation Daewoo Shipbuilding & Marine Engineering Co., Ltd. Shipbuilding Hanjin Shipping Co., Ltd.† Marine transportation Total Transportation Wholesale GS Retail Company Ltd. Owns and operates various stores and online retail businesses Hyundai Greenfood Co., Ltd. Wholesale and distribution of food Orion Corp Food and confectionary Total Wholesale TOTAL SOUTH KOREAN EQUITY SECURITIES $ $ See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS (Continued) APRIL 30, 2013 (Unaudited) Cost Market Value % of Net Assets INVESTMENT IN FOREIGN CURRENCY South Korea Won $ $ Non-interest bearing account TOTAL INVESTMENT IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ LIABILITIES LESS OTHER ASSETS, NET ) ) NET ASSETS $ †Non-income producing security. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of April 30, 2013. South Korean Won
